Case: 21-50635     Document: 00516335319          Page: 1    Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 27, 2022
                                   No. 21-50635                        Lyle W. Cayce
                                                                            Clerk

   Beatrice D. Rodriquez,

                                                            Plaintiff—Appellant,

                                       versus

   Midland County Hospital District, doing business as
   Midland Memorial Hospital,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CV-173


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   E. Grady Jolly, Circuit Judge:*
          Appellant Beatrice Rodriquez was fired after filing a charge of
   discrimination under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2,
   against her employer, Midland Memorial Hospital (MMH). Although
   Rodriquez’s underlying sex discrimination claim was dismissed at summary


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50635     Document: 00516335319           Page: 2   Date Filed: 05/27/2022




                                    No. 21-50635


   judgment, the district court held a jury trial to determine whether the
   hospital’s decision to fire Rodriquez was retaliation for her Title VII claim.
   The jury returned a verdict for MMH. Rodriquez now appeals the district
   court’s order denying her motion for a new trial, arguing that the court
   erroneously excluded certain evidence and compounded this error by giving
   flawed jury instructions. We, however, find no reversible error and
   AFFIRM.
                                         I
          On June 14, 2017, Beatrice Rodriquez was going about her duties as a
   customer service representative for MMH when she was confronted by a
   coworker, Irma Guerrero, who took issue with Rodriquez’s attire. Guerrero
   asked why Rodriquez was “always dressed like that and always flirting with
   all the men.” Guerrero then pulled on Rodriquez’s cardigan, exposing her
   shoulder, to show that Rodriquez was “not even wearing a bra; you can see
   everything.” Rodriquez further alleges that Guerrero repeated this conduct
   as Rodriquez tried to walk away, leading her to tell Guerrero to “go back to
   your cage.”
          Rodriquez reported Guerrero’s actions to her supervisor, who met
   with Rodriquez five days after the incident. Both Rodriquez and Guerrero
   received written warnings as a result of the incident. Guerrero received a
   formal warning, which made her ineligible to receive the next annual pay
   increase, while Rodriquez received a more informal “supervisory desk note”
   for her remark on Guerrero’s “cage.”
          Dissatisfied with this outcome, Rodriquez turned to the legal process.
   In August of 2017, Rodriquez filed a charge of sex discrimination against
   MMH with the Equal Employment Opportunity Commission (EEOC),
   saying that MMH created a hostile work environment by failing promptly to
   remedy Guerrero’s misconduct. Rodriquez also retained an attorney, who




                                         2
Case: 21-50635          Document: 00516335319              Page: 3    Date Filed: 05/27/2022




                                           No. 21-50635


   sent a demand letter to MMH on February 26, 2018, and another to the
   hospital’s outside counsel on March 19. Together, the letters laid out
   Rodriquez’s case and offered to settle for $150,000. MMH declined.
          Rodriquez continued to work for the hospital while this legal jockeying
   was ongoing. According to MMH, however, performance issues began to
   arise. MMH scheduled a meeting for April 23, 2018, to discuss Rodriquez’s
   tardiness and complaints about her by coworkers. Shortly after arriving,
   however, Rodriquez ended the meeting, explaining that she wanted to speak
   to her attorney before continuing discussions. The meeting was then
   rescheduled for May 1. The email resetting the meeting, however, forbade
   Rodriquez from bringing her attorney and stated that “if you do not attend
   this meeting, you will be subject to corrective action up to and including
   termination of employment.” Rodriquez did not attend and was fired shortly
   thereafter.
          After the EEOC closed its investigation and issued a right-to-sue
   letter, Rodriquez initiated this action in federal district court. 1 In addition to
   her claim that MMH discriminated on the basis of sex by creating a hostile
   work environment, Rodriquez claimed that her firing was retaliation for
   bringing a Title VII claim. The district court granted summary judgment for
   MMH on Rodriquez’s sex discrimination claim, finding that Guerrero’s
   conduct was not severe or pervasive enough to create a hostile work
   environment. 2 The case proceeded to trial on the retaliation claim.
          At trial, MMH contended that it fired Rodriquez because of
   insubordination—that is, her refusal to attend the May 1 meeting—while


           1
             The record does not contain the right-to-sue letter and does not disclose what
   findings, if any, the EEOC made.
           2
               Rodriquez does not challenge this finding on appeal.




                                                 3
Case: 21-50635       Document: 00516335319          Page: 4   Date Filed: 05/27/2022




                                     No. 21-50635


   Rodriquez argued this was a mere pretext to conceal MMH’s retaliatory
   motives. Seeking to show that MMH fired her in part for threatening a
   lawsuit, Rodriquez sought to admit into evidence the demand letters sent to
   MMH on February 26 and March 19. The district court, however, excluded
   the letters as evidence of settlement negotiations prohibited by Federal Rule
   of Evidence 408. Rodriquez also contested the court’s jury instructions,
   which provided that the jury should render a verdict against MMH if it found
   that MMH’s “decision to terminate [Rodriquez] was on account of her filing
   and participating in a charge of discrimination with the EEOC.” Rodriquez
   argued that this language was too narrow to capture the array of activities—
   such as threatening litigation—protected from retaliation under Title VII.
   The district court overruled Rodriquez’s objections.
            The jury returned a verdict for MMH. Rodriquez then filed a motion
   for a new trial. She argued that her demand letters were protected activity
   under Title VII and that the court’s exclusion of them, together with the jury
   instructions, erroneously deprived her of the chance to show that MMH
   terminated her employment because of her threat of litigation. The district
   court denied the motion. Rodriquez now appeals the denial of her motion for
   a new trial, again objecting to the exclusion of the demand letters and to the
   district court’s jury instructions.
            The district court had jurisdiction under 28 U.S.C. § 1331, and we
   have jurisdiction under 28 U.S.C. § 1291.
                                          II
            We begin by examining the district court’s exclusion of the demand
   letters, considering first whether Rodriquez has properly preserved this
   issue.




                                          4
Case: 21-50635      Document: 00516335319           Page: 5   Date Filed: 05/27/2022




                                     No. 21-50635


                                          A
          In order to preserve an error in the exclusion of evidence, a party must
   “inform[] the court of [the evidence’s] substance by an offer of proof, unless
   the substance was apparent from the context.” Fed. R. Evid. 103(a)(2).
   We have interpreted this rule as requiring parties to make clear not only what
   evidence is being offered, but why that evidence is admissible. Reese v.
   Mercury Marine Div. of Brunswick Corp., 793 F.2d 1416, 1421 (5th Cir. 1986)
   (“[A] party is required under Fed. R. Evid. 103(a)(2) to carefully
   articulate every ground for which the evidence is admissible.”). “Busy trial
   courts should not be required to repeat trials, especially civil trials, because
   the trial judge has excluded evidence for lack of a clear understanding of the
   proponent’s purpose in offering the evidence.” Id. For this reason, counsel
   must inform the court as to “what counsel intends to show by the evidence
   and why it should be admitted.” United States v. Akpan, 407 F.3d 360, 374
   (5th Cir. 2005) (quoting United States v. Jimenez, 256 F.3d 330, 343 (5th Cir.
   2001)).
                                          B
          At trial, Rodriquez’s attorney offered the demand letters in the
   following exchange:
          THE COURT: All right, what else do we have? Anything else,
          Ms. Britton, before we get the plaintiff on?
          MS. BRITTON: Yes, your honor. Okay, so I have P7. These
          are the demand letters from February 26—
          THE COURT: Demand letters are not coming in.
          MS. BRITTON: Okay.




                                          5
Case: 21-50635         Document: 00516335319                Page: 6       Date Filed: 05/27/2022




                                           No. 21-50635


           THE COURT: Okay? Denied. That request is denied. No
           demand letters are coming in. Any settlement negotiations are
           not coming into this trial. Anything else?
   Rodriquez’s counsel made no further objection or argument regarding
   admission of the demand letters.
           The exchange above is not sufficient to preserve Rodriquez’s
   objection because counsel did not specify any ground for admission of the
   letters. 3 See Reese, 793 F.2d at 1421. Although the district court made a rather
   firm statement that the demand letters would not be admitted, this did not
   excuse counsel from pressing further to explain the reasoning behind her
   request for admission. See FDIC v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994)
   (“[T]o preserve an argument for appeal, the litigant must press and not
   merely intimate the argument during the proceedings before the district
   court.”). By failing to provide any explanation of the importance of the
   documents and the reasons supporting their admission, Rodriquez deprived
   the district court of an opportunity to correct its purported error. Given that
   the argument was not properly made before the district court, it is not
   preserved, and we will not review it. 4 Rodriquez’s challenge to the district
   court’s exclusion of the demand letters therefore fails.



           3
             On the merits of the evidentiary issue, Rodriquez argues that the letters should
   have been admitted because they show she engaged in activity protected by Title VII—
   threatening litigation—shortly before her firing. She also points out that, while evidence
   related to settlement is not admissible “to prove or disprove the validity or amount of a
   disputed claim,” such evidence may be admitted “for another purpose.” Fed. R. Evid.
   408. In other words, Rodriquez argues, the letters cannot be used to show the assertions of
   wrongdoing therein are true, but they can be used to show MMH was threatened with a
   lawsuit. Whatever the merits of this argument, Rodriquez forfeited the issue by failing to
   properly raise it before the district court.
           4
            Ordinarily, where an appellant does not adequately object in the district court, we
   review for plain error. See, e.g., United States v. Williams, 847 F.3d 251, 254 (5th Cir. 2017).




                                                  6
Case: 21-50635           Document: 00516335319               Page: 7      Date Filed: 05/27/2022




                                             No. 21-50635


                                                  III
           We now turn to the district court’s jury instructions. The gravamen
   of Rodriquez’s arguments on appeal is that the instructions should have more
   explicitly defined the protected activity alleged to be the cause of Rodriquez’s
   firing. That is, Rodriquez contends that MMH fired her not just for filing a
   charge with the EEOC, but for threatening a lawsuit, a theory which
   Rodriquez asserts she was prevented from adequately presenting by the
   district court’s jury instructions.
           The instructions actually given asked whether MMH’s “decision to
   terminate [Rodriquez] was on account of her filing and participating in a
   charge of discrimination with the EEOC.” 5 Rodriquez does not make clear



   For an unpreserved challenge to the exclusion of evidence, however, we have repeatedly
   held that we will not review any claim of error at all. United States v. Winkle, 587 F.2d 705,
   710 (5th Cir. 1979); United States v. Clements, 73 F.3d 1330, 1336 (5th Cir. 1996). This court
   has occasionally deviated from this rule by reviewing such a challenge for plain error. See
   Reese, 793 F.2d at 1421; United States v. Maes, 961 F.3d 366, 372 (5th Cir. 2020). But a later
   panel generally “may not overrule a prior panel decision,” Thompson v. Dall. City Att’y’s
   Office, 913 F.3d 464, 467 (5th Cir. 2019), and as such, we are bound by our earlier decision
   in Winkle that an unpreserved objection to the exclusion of evidence receives no review.
   See Winkle, 587 F.2d at 710.
           5
               The pertinent portion of the instructions reads in full:
           To prove unlawful retaliation, Plaintiff Beatrice Rodriquez must prove by
           a preponderance of the evidence that:
                    Defendant Midland Memorial Hospital’s decision to terminate
           Plaintiff Beatrice Rodriquez was on account of her filing and participating
           in a charge of discrimination with the EEOC. To find for Plaintiff Beatrice
           Rodriquez, you need not find that the only reason for Defendant Midland
           Memorial Hospital’s decision was Plaintiff Beatrice Rodriquez’s filing and
           participating in a charge of discrimination with the EEOC. But you must
           find that Defendant Midland Memorial Hospital’s decision to terminate
           Plaintiff Beatrice Rodriquez would not have occurred in the absence of—
           but for—her filing and participating in a charge of discrimination with the
           EEOC.




                                                   7
Case: 21-50635       Document: 00516335319             Page: 8     Date Filed: 05/27/2022




                                        No. 21-50635


   on appeal precisely what language she believes the district court should have
   used. She argued below, however, that the jury instructions should refer to
   “fil[ing] a charge of discrimination with the EEOC and participat[ing] in the
   EEOC’s investigation” or should have included a specific list of activities
   protected under Title VII, including that Rodriquez “had her lawyer reach
   out to [MMH] to address her legal claims.” Because Rodriquez repeatedly
   objected to the instructions given, she has preserved her challenge to the jury
   charge.
                                             A
          We review a preserved challenge to jury instructions for abuse of
   discretion. Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013).
   A district court has “broad discretion” to fashion an appropriate jury charge
   and is “under no obligation to couch the charge in terms requested by
   counsel.” Davis v. Avondale Indus., Inc., 975 F.2d 169, 174 (5th Cir. 1992).
   Instead, the district court need only “correctly and adequately instruct the
   jury as to the law to be followed in deciding the issues.” Alexander v.
   Conveyors & Dumpers, Inc., 731 F.2d 1221, 1227 (5th Cir. 1984) (per curiam).
   In general, we will overturn a jury’s verdict only when “the charge as a whole
   creates substantial and ineradicable doubt whether the jury has been properly
   guided in its deliberations.” Abraham, 708 F.3d at 620 (quoting Price v. Rosiek
   Constr. Co., 509 F.3d 704, 708 (5th Cir. 2007)).
                                             B
          We conclude that the district court did not abuse its discretion in
   instructing the jury. The charge used—although not the only permissible set



   Similarly, the jury verdict form asked “[d]o you find that Plaintiff Beatrice Rodriquez
   would not have been terminated but for her filing and participating in a charge of
   discrimination with the EEOC?”




                                             8
Case: 21-50635      Document: 00516335319           Page: 9   Date Filed: 05/27/2022




                                     No. 21-50635


   of instructions the district court could have given—was a correct statement
   of the law as applied to the facts of the case. See Julian v. City of Hous., 314
   F.3d 721, 727 (5th Cir. 2002) (“[I]f the charge correctly states the substance
   of the law, we will not reverse.”). We agree with the district court that the
   phrase “fil[e] and participat[e] in a charge of discrimination” is sufficiently
   capacious to include the threat of a lawsuit pertaining to an ongoing EEOC
   investigation. Indeed, the similarity of this language to one version of
   Rodriquez’s own proposed instructions—that Rodriquez “filed a charge of
   discrimination with the EEOC and participated in the EEOC’s
   investigation”—makes clear that the district court’s choice of words
   adequately encompassed Rodriquez’s theory of the case. Nor was the district
   court required to adopt Rodriquez’s alternative proposal of a lengthy and
   cumbersome      list   individually   mentioning    “complaining     internally,
   participating in an EEOC investigation, making an EEOC charge, hiring an
   attorney, [and] threatening a lawsuit.”
          Moreover, the district court indicated at multiple points during the
   trial that it would allow Rodriquez free rein in arguing that her actions
   constituted “participating in” a charge of discrimination. When Rodriquez
   requested that the instructions reference “fil[ing] a charge and
   participat[ing] in an EEOC investigation,” the district court responded that
   “you can argue all that to the jury” under the extant language. And the court
   later reassured Rodriquez that she could argue “whatever . . . you want to
   argue that are reasonable inferences from the charge.” Furthermore, there is
   no indication that Rodriquez was precluded from eliciting testimony showing
   that she threatened litigation. The district court’s permissive approach
   suggests that Rodriquez failed to convince the jury she was fired for
   threatening a lawsuit not because she was hampered by unduly restrictive
   jury instructions, but because she failed to adduce sufficient persuasive
   evidence.




                                          9
Case: 21-50635     Document: 00516335319            Page: 10   Date Filed: 05/27/2022




                                     No. 21-50635


          Even if more specific language could have been helpful to Rodriquez,
   parties are entitled not to their “exact choice of verbiage in a jury
   instruction” but to a correct statement of the issues and law. United States v.
   Montgomery, 747 F.3d 303, 310 (5th Cir. 2014). Rodriquez received her due.
   We entertain no “substantial and ineradicable doubt” that the jury was
   misguided. Davis, 975 F.2d at 175. We therefore find that there was no abuse
   of discretion in the district court’s jury instructions.
                                          IV
          To sum up, we have held in this appeal that we will not review the
   exclusion of the demand letters sent by Rodriquez’s counsel because
   Rodriquez failed to properly object to the district court’s evidentiary ruling.
   We have further held that the district court did not err in instructing the jury.
   Because we find no reversible error, the judgment of the district court is
                                                                   AFFIRMED.




                                          10